                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRIS PURCELL, et al.                             CIVIL ACTION

                      v.                           NO. 17-3523

GILEAD SCIENCES, INC.

                                        MEMORANDUM

KEARNEY,J.                                                                     November 15, 2019

        As our Court of Appeals recently reminded us, we presume the public may access court

filings. Requests to preclude public access must satisfy our rigorous analysis of the alleged basis.

We may seal portions of public filings when, for example, the public filing contains investigative

strategies employed by the United States or the disclosure would harm non-parties not involved

with our deliberations. We apply this same principle of public access to filings under the False

Claims Act where former employees allege their former employer defrauded the United States and

after the United States declined to intervene. We today continue the seal on portions of the United

States' four motions which detail prospective investigative strategies and on portions of former

employees' earlier amended complaint identifying persons no longer in the case.

       I.      Background

       In this qui tam action brought under the False Claims Act 1 (the "Act") and the qui tam laws

of twenty-eight states and the District of Columbia, relators Chris Purcell and Kimberly Groome

allege their former employer Gilead Sciences, Inc. committed fraud by marketing for "off-label"

use certain drugs used in the treatment of Hepatitis B, Hepatitis C, and HIV causing the submission

of false claims to federal healthcare programs.

       The Act imposes liability on any person who, inter alia, "knowingly presents, or causes to

be presented, a false or fraudulent claim for payment or approval;" "knowingly makes, uses, or
causes to be made or used, a false record or statement material to a false or fraudulent claim;" or

"conspires to commit a violation" of the Act. 2 Under the Act, private persons may bring a civil

action for a violation of Section 3729 for themselves and for the United States, brought in the name

of the United States. 3 A complaint must be filed "in camera, and shall remain under seal for at

least 60 days, and shall not be served on the defendant until the court so orders."4 The United

States may elect to intervene in the action and "may, for good cause shown, move the court for

extensions of time during which the complaint remains under seal .... " 5

        Relators filed their initial complaint under seal on August 7, 201 7. 6 They sued Gilead only.

The case remained under seal until the United States decided whether to intervene. Over an

approximately eighteen-month period, we granted four motions filed by the United States to extend

its time to intervene while it investigated the claim. 7 The motions described, in part, prospective

investigative steps. The seal remained in place. During this investigation period, Relators filed

an amended complaint naming seventeen physicians along with Gilead. 8

        Our April 24, 2019 Order granting a fourth extension allowed the United States until

October 7, 2019 to determine whether to intervene. 9 On September 13, 2019, Relators' new

counsel moved for leave to file a second amended complaint. 10 The Relators decided to drop

claims against the seventeen physicians identified in the amended Complaint.             We granted

Relators' motion for leave to file a second amended Complaint under seal pending the United

States' decision on whether to intervene. 11

       On October 7, 2019, the United States declined to intervene and requested we unseal the

Complaint. 12 Although it takes no position on the Relators' motion to keep the amended

Complaint naming seventeen physicians under seal, the United States requested "all other papers

on file in this action remain under seal because in discussing the content and extent of the United



                                                 2
 States' investigation, such papers are provided by law to the Court alone for the sole purpose of

evaluating whether the seal and time for making an election to intervene should be extended." 13

        We ordered, inter alia, the second amended Complaint with exhibits unsealed and Relaters

effect service on Gilead. 14 We also ordered the United States' Notice of Election to decline

intervention and all subsequent filings "shall not be filed under seal absent pre-filing approval from

this Court upon a showing of good cause." 15 Our Order allowed any party to show cause why filed

documents should remain under seal; absent good cause we would lift the seal on all filed

documents.

        In response, Relaters moved to unseal the original and second amended Complaint but to

continue the seal on the amended Complaint. 16 Alternatively, Relaters seek permission to redact

the names of the seventeen individual physicians named in the amended Complaint but who are

no longer defendants in the second amended Complaint. Relaters additionally request we redact

the names of the individual physicians from the docket.

       The United States, in response to our show cause order, requests its motions for extension

of the seal and investigatory period remain under seal to protect its investigative process. 17

       II.     Analysis

       The issue is what earlier-filed pleadings can remain under seal after the United States

declined to intervene. Whether to keep a seal on certain filings after lifting the seal "is a matter

for the court's exercise of discretion." 18 The Act's language speaks only to the complaint: "[t]he

complaint shall be filed in camera, shall remain under seal for at least 60 days, and shall not be

served on the defendant until the court so orders" but the United States, "for good cause shown,

move the court for extensions of the time during which the complaint remains under seal .... " 19

The Act "is simply silent on this issue, providing no indication that Congress intended to modify



                                                  3
the default rule that 'the decision as to access (to judicial records) is one best left to the sound

discretion of the trial court, a discretion to be exercised in light of the relevant facts and

circumstances of the particular case. " 20

        Our Court of Appeals recently outlined "three distinct standards when considering various

challenges to the confidentiality of documents": (1) we apply the factors in Pansy v. Borough of

Stroudsburg2 1 to confidentiality of discovery materials under Federal Rule of Civil Procedure 26;

(2) we apply a "more rigorous common law right of access to discovery materials filed as court

documents" and "begin[ ] with a presumption in favor of public access"; 22 and (3) "the First

Amendment right to public access attaches to, inter alia, civil trials." 23

        We are asked to continue the seal on two categories of documents: (1) the amended

Complaint naming seventeen physicians no longer named in the case (along with the docket), and

(2) the United States' four motions for an extension of the intervention deadline and seal. We

apply the "more rigorous common law right to access" and its presumption attaching to "judicial

proceedings and records. " 24 If we find a common law right of access to the documents at issue

here, we need not reach the First Amendment question. 25

       The United States does not argue, or even mention, Avandia 's standards. Relators

recognize Avandia 's presumption of right of access, but argue they have "compelling,

countervailing interests to be protected."

       Common law presumes the public has a right of access to judicial materials. 26 The common

law right to access attached "to judicial proceedings and records. ,m Whether the right to access

"applies to a particular document or record 'turns on whether that item is considered to be a

'judicial record. "'28 A ''judicial record" is a document "filed with the court . . . or otherwise

somehow incorporated or integrated into a district court's adjudicatory proceedings." 29



                                                  4
        The presumption of access to judicial proceedings and records is not absolute and may be

rebutted. 30 "The party seeking to overcome the presumption of access bears the burden of showing

'that the interest in secrecy outweighs the presumption. "'31 Here, Relators and the United States

each must show "that the material is the kind of information that courts will protect and that

disclosure will work a clearly defined and serious injury to the party seeking closure."32 To

overcome the strong presumption of access, we must articulate "'the compelling, countervailing

interests to be protected,' make 'specific findings on the record concerning the effects of

disclosure,' and 'provide [ ] an opportunity for interested third parties to be heard. "' 33 We must

conduct a "document-by-document review" of the challenged documents, provide "specific

examples of harm or articulated reasoning," and balance the competing interests between the

public's right to access and a "clearly defined and serious injury to the party seeking closure." 34

When considering requests to keep documents sealed, courts generally "lift[] the seal on the entire

record except for specific documents that: ' ( 1) reveal confidential investigative methods or

techniques; (2) jeopardize an ongoing investigation; or (3) harm non-parties. "'35

           A. Relators may timely file a notice attaching the amended complaint redacting
              the names of the seventeen physicians.

       Relators, former employees of Gilead, request we continue to seal the amended complaint

or, alternatively, redact the names of the seventeen physicians named as defendants in the amended

Complaint. Relators also request we redact the names of the seventeen physicians from the docket.

       Relators make three arguments why their interests justify keeping the amended Complaint

under seal: (1) fear of retaliation in the pharmaceutical industry for naming seventeen physicians

as defendants in this qui tam case; (2) embarrassment to the seventeen defendants who are no

longer named defendants in this action; and (3) the common law right to access only extends to

material on which a judicial decision is based, and because the amended Complaint is no longer

                                                5
operative, we will not make any decisions on it going forward in this litigation.

        Relators explain they "continue to work in the same field and rely on" the seventeen

physicians as customers and fear "the stigma our society attaches to whistleblowers will have a

negative impact on their continued livelihood and may prevent them from obtaining future

employment opportunities in the industry."36 Although they characterize naming seventeen

physicians as an "extraordinary step," Relators do not explain why they did so knowing their

identities as Relators will eventually become public. They explain only their "new lead counsel"

filed the second amended Complaint naming Gilead as the sole defendant. Relators argue the

amended Complaint naming seventeen physicians "make this situation unique and gives rise to a

reasonable and heightened fear by Relators of severe economic harm and loss of likely

employment in the pharmaceutical industry." 37

        Relators argue Congress intended to protect whistleblowers from retaliation for reporting

fraud. Relators concede they "accepted the possibility of retaliation when they decided to go

forward" with a qui tam case against their former employer Gilead, but they argue the amended

Complaint should be sealed because the second amended Complaint will be made public; there is

no need to reveal the amended Complaint; there is a "greatly increased . . . possibility of

retaliation"; and there is no public benefit to be gained by unsealing the amended Complaint.

       Relators next argue publicly identifying the seventeen physicians who were never served

with the amended Complaint, who are no longer defendants, and who are "not relevant to the

litigation at hand ... could result in embarrassment" to the physicians. 38

       Finally, Relators argue the purpose of the common law right of access is ''to check judicial

abuses ... [and] that right should only extend to materials upon which a judicial decision is based"

and does not extend to "documents that do not form the basis of a judicial ruling on substantive



                                                  6
issues."39 For these reasons, Relators argue sealing the amended Complaint only-not the original

Complaint or the now operative second amended Complaint and the remainder of the docket-

effectively balances the public's right to access against the Relators' interests.

        Relators do not provide us with authority continuing the seal on an amended complaint

after unsealing a later amended complaint. Relators cite two cases-Wilk v. American Medical

Association and FTC v. Standard Financial Management-to support their argument the amended

Complaint is not a judicial record to which the common law right of access applies. Wilk is

distinguishable and Standard Financial Management does not support Relators' argument.

        In Wilk, the United States Court of Appeals for the Seventh Circuit reviewed a protective

order governing discovery under Rule 26. In a footnote, the court distinguished cases protecting

discovery from disclosure under Rule 26 and cases "dealing with the power of courts to limit

access to documents and information in their possession. " 40 Distinguishing discovery materials,

the court explained "unless and until introduced into evidence, the raw fruits of discovery are not

in possession of a court" and "[i]f the purpose of the common law right to access is to check

judicial abuses ... then that right should only extend to materials upon which a judicial decision is

based." 41 In Standard Financial Management, the United States Court of Appeals for the First

Circuit held the common law presumption of public access attached to financial statements

submitted to the Federal Trade Commission on which it relied to reach a consent decree and

submitted to the court for its assessment of the reasonableness of the consent decree. 42 Wilk is

limited to discovery material and Standard Financial Management held financial statements

assessed by the court constituted documents to which the right of access attached and does not

support Relators' argument their amended Complaint is not a "judicial record."

       Relators' reliance on Doe v. Megless does not support their position. 43 In Doe, a plaintiff



                                                 7
 suing a school district sought to proceed anonymously. Plaintiff appealed when the district court

 denied his motion to proceed anonymously and then dismissed his claims with prejudice when he

 failed to proceed using his real name. Our Court of Appeals affirmed the district court, noting the

 balancing test district courts apply where a litigant sufficiently alleges he "has a reasonable fear of

 severe harm from litigation without a pseudonym against the public's strong interest in an open

 litigation process."44 In concluding the district court did not abuse its discretion in denying

plaintiffs motion to proceed anonymously, our Court of Appeals "acknowledge[d] the thumb on

the scale that is the universal interest in favor of open judicial proceedings."45

        Relators' generalized claims of possible future retaliation towards them in the

pharmaceutical industry do not overcome the strong presumption of public access to filings.

Relators are no longer employed by Gilead but work in the pharmaceutical industry "and rely on

[the seventeen physicians] as customers." Relators fear the "stigma" attached to whistleblowers

on their continued livelihood and which may prevent them from obtaining future employment in

the pharmaceutical industry. Relators understand their identities will be revealed when the second

amended Complaint is unsealed and will be identified as "whistleblowers." Whatever "stigma"

associated with whistleblowers will happen whether Relators' qui tam claims are brought against

Gilead or Gilead and the physicians. Speculative and vague conclusions of "stigma our society

attached to whistle blowers" and possible "negative impact" on Relators' continued livelihood

possibly preventing them from future employment do not outweigh the strong presumption of

public access to judicial materials. 46

        We are similarly unpersuaded by Relators' suggestion the amended Complaint is not a

judicial record; it is a judicial record having been filed on the docket. But the amended Complaint

will not be "incorporated or integrated into [our] adjudicatory proceedings" 47 because it is no



                                                  8
longer the operative Complaint.     We will not seal the second amended Complaint, but are

concerned with publicly revealing the names of seventeen non-party physicians whom Relators

alleged improperly received kickbacks or other improper remuneration from Gilead causing false

claims to be submitted to federal programs. The Relators withdrew allegations as to these non-

parties. We presume they both filed the amended Complaint and they decided not to sue the

physicians in good faith. But we are mindful of the stigma of government fraud allegations against

physicians. The Relators do not believe they have a claim involving these physicians. We presume

new counsel, consistent with Federal Rule 11, reconsidered a good faith basis to sue them. But if

the Relators bring them back into the case or they become witnesses subject to examination on

their bias arising from being dismissed, we may lift the seal on the presently filed amended

complaint.

       In balancing the competing interests between the public's right to access and potential

injury to seventeen physicians who are no longer parties, we grant Relators' motion only to

continue the seal on the presently-filed amended Complaint conditioned upon the Relators filing a

"Notice under the Court's November 15, 2019 Order" attaching the same amended Complaint but

redacting the names of the seventeen physicians and references to their specific names (not

paragraphs including them) but we will lift the seal on the amended Complaint if a identified

physician otherwise becomes part of the judicial record including to show bias in testimony. We

will not seal a public docket or redact names from the docket. We cannot find the required

particularized harm from a name being identified on a docket. This is a public courthouse.

             B. We allow the United States to redact portions of its memoranda for extension
                of the seal and investigatory period.

       The United States requests we continue the seal on its four motions 48 for extension of the

seal and investigatory period because those documents discuss the content and extent of its

                                                9
investigation into Relators' claims. The United States argues it filed extensions to the "Court alone

for the sole purpose of evaluating whether the seal and time for making an election to intervene

should be extended" and contains the "government's investigative processes." The United States

argues its declination notice "along with the complaint" will be unsealed, affording transparency

and access. It further argues unsealing its extension motions "would likely lead the government

to be more circumspect in revealing to the courts the course of its investigations and the

government's research and decision-making, which in tum would reduce the government's ability

to show good cause for any seal extension."

        We balance "the need for the information sought by the movant against the harm to the

Government by the disclosure of the information. " 49 We draw guidance from sealing orders under

Fed.R.Civ.P. 26(c) governing trade secrets. 50 Under this paradigm, "courts have refused to unseal

the government's extension requests where unsealing would disclose confidential investigative

procedures, jeopardize an ongoing investigation or injury nonparties." 51 We unseal extension

requests revealing "only 'routine investigative procedures which anyone with rudimentary

knowledge of investigative processes would assume would be utilized in the regular course of

business ... and [contain] no information about specific techniques. "'52

       Applying principles used in evaluating seal orders on trade secrets, we must keep records

open for public inspections regardless of any objection. We should be concerned about the privacy

interests of innocent third parties which should weigh heavily in our balancing equation and

narrowly tailor its confidentiality solely to third party information when the third parties did

nothing to give rise to the suit. The parties and the Court must demonstrate, on a document-by-

document, line-by-line basis, the specific information in the Court record meeting the demanding

requirements for a seal.



                                                10
           The United States asks we retain an indefinite seal on its four requests for extensions of the

    seal and investigatory period. While there is no claim for disclosure, we are independently

    obligated to keep the public courthouse records open to the public after balancing harm to

investigative processes. We agree portions of the United States' four memoranda filed in support

of its extension motions contain specific investigative techniques. The remaining aspects of the

memoranda do not disclose techniques.           We will allow the United States to redact from its

memoranda: the first and second full paragraphs on page 5 ofECF Doc. No. 4; the first and second

full paragraphs of page 4 of ECF Doc. No. 6; the second full paragraph on page 5 of ECF Doc.

No. 14; and the second, third, and fourth paragraphs in subsection B, pages 4 and 5 of ECF Doc.

No. 16.

          On balance, this limited information regarding the United States' investigative strategy in

the extension memoranda shall remain under seal until December 31, 2021, unless the United

States shows good cause on or before December 17, 2021 as to why this information concerning

this investigation in this industry continues to be imbued with a need for confidentiality.

          III.    Conclusion

          In the accompanying Order, we grant in part and deny in part the Relators' motion to seal

the amended Complaint and the United States' motion to seal its four requests for extension of the

seal and investigatory period.


1
    31 U.S.C. § 3729 et seq.
2
    31 U.S.C. § 3729(a)(l)(A), (B), (C).
3
    31 U.S.C. § 3730(b)(l).
4
    Id. at§ 3730(b)(2).

5
    Id. at§ 3730(b)(2), (3).


                                                   11
 6
     ECF Doc. No. 1.
 7
     ECF Doc. Nos. 5, 7, 15, 17.

 8
     ECF Doc. No. 10.
9
     ECF Doc. No. 17.
 10
      ECF Doc. No. 18.
11
      ECF Doc. No. 20.
12
      ECF Doc. No. 24.
13
      Id at 4, n.l.
14
      ECF Doc. No. 25.

15
      Id at~ 2.
16
  ECF Doc. No. 28. Our October 8, 2019 Order unsealed the second amended complaint. See
ECF Doc. No. 25 at~ 1.
17
      ECF Doc. No. 29.
18
   United States ex rel. Brasher v. Pentec Health, Inc., 338 F. Supp. 3d 396,401 (E.D. Pa. 2018)
(citing United States ex rel. Erickson v. Univ. of Washington Physicians, 339 F. Supp. 2d 1124,
1126 (W.D. Wash. 2004)).
19
      31 U.S.C. § 3730(b)(2), (3) (emphasis added).
20United States ex rel. Kammarayil v. Sterling Operations, Inc., No. 15-1699, 2018 WL 6839747,
at* 3 (D.D.C. Dec. 31, 2018)(quoting United States v. Hubbard, 650 F.2d 293, 316-17 (D.C. Cir.
1980)).
21
      23 F.3d 772, 783-92 (3d Cir. 1994).
22
  In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., 924 F.3d 662, 670 (3d Cir.
2019) (citing Goldstein v. Forbes (In re Cendant Corp.), 260 F.3d 183, 192-93 (3d Cir. 2001)).
23
      Id (citing Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1061 (3d Cir. 1984)).
24
     Id at 672.
25Id at 679-80 (declining "to define the parameters of the First Amendment right in a case where
the common law right affords sufficient protection").
                                                   12
 26
      Id at 672.

 27
      Id. (quoting In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001)).

28    Id.

29    Id.

30
  Id. (quoting Bank of Am. Nat. Trust and Sav. Ass'n v. Hotel Rittenhouse Assoc., 800 F.2d 339,
344 (3d Cir. 1986)).

31    Id

32
      Id. (quoting Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994)).

33
      Id. at 672-73 (quoting In re Cendant Corp., 260 F .3d at 194).

34
  Id. (quoting Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 167 (3d Cir. 1993);
Miller, 16 F.3d at 551; and In re Cendant Corp., 260 F.3d at 194).

35
  Brasher, 338 F. Supp. 3d at 402 (quoting United States ex rel. Lee v. Horizon W., Inc., No. 00-
2921, 2006 WL 305966, at* 2 (N.D. Cal. Feb. 8, 2006)).

36
      ECF Doc. No. 28 at 14. We use the pagination assigned by the CM/ECF docketing system.

37
      Id. at 8.

38    Id.

39
  Id. at 10 (quoting Wilk v. Am. Med. Ass'n, 635 F.2d 1295, 1299 n.7 (7th Cir. 1980) and citing
FTC v. Standard Fin. Mgmt. Corp. 830 F.2d 404,408 (1 st Cir. 1987)).

40
      Wilk, 635 F.2d at 1299 n.7.

41
      Id. (internal citation omitted).

42
     Standard Financial Management, 830 F.2d at 408-410.

43
     654 F .3d 404 (3d Cir. 2011 ).

44
     Id. at 408-09.

45
     Id. at 411.

46
  Brasher, 338 F. Supp. 3d at 402-03; United States ex rel. Littlewood v. King Pharmaceuticals,
Inc., 806 F. Supp. 2d 833, 841-42 (D. Md. 2011).
                                                   13
47
     Avandia, 924 F.3d at 672.
48
     ECF Doc. Nos. 4, 6, 14, 16.

49
  United States ex rel. Ryan v. Endo Pharm., Inc., Nos. 05-3450, 10-2039, 11-7767, 2014 WL
5364908, at *2 (E.D.Pa. Oct. 22, 2014) (citing United States v. Educ. Mgmt. LLC, Nos. 07-461,07-
791, 2013 WL 4591317, at *2 (W.D.Pa. Aug. 28, 2013)); United States ex rel. O'Keefe v.
McDonnell Douglas Corp., 902 F.Supp. 189, 192 (E.D.Mo. 1995).
50
  United States ex rel. Reed v. Endo Health Solutions, Inc., No. 13-3102, 2015 WL 12552049, at
*3 (E.D.Pa. June 8, 2015) (citing United States ex rel. Yannacopolous v. Gen. Dynamics, 457
F.Supp.2d 854, 858 (N.D.Ill.2006) and United States el rel. Erickson v. Univ. of Wash., 339
F.Supp.2d 1124, 1126 (W.D.Wash. 2004)).
51
  Reed, 2015 WL 12552049 at *3 (citing United States ex rel. Mikes v. Straus, 846 F.Supp. 21, 23
(S.D.N.Y. 1994) and O'Keefe, 902 F.Supp. at 191).
52
     Id (quoting Mikes, 846 F.Supp. at 23).




                                              14
